Citation Nr: 0720253	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for compensation 
purposes for loss of teeth.

2.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1971 to 
April 1978 and January 1991 to June 1991 with 1 year, 5 
months and 16 days of other active duty prior to November 
1971.  She also has served for many years in the U.S. Army 
Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  The veteran's loss of teeth is not the result of bone 
loss through trauma or disease, such as osteomyelitis or 
osteoradionecrosis, incurred in service.

2.  The evidence does not show that the veteran has a 
diagnosis of TMJ syndrome.


CONCLUSIONS OF LAW

1.  The criteria for service connection for compensation for 
loss of teeth have not been met.  38 U.S.C.A. § 1110, 1131, 
1712, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.381, 
4.150, 17.161 (2006).

2.  TMJ syndrome was not incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
January 2004, prior to the initial AOJ decision.  Although 
this notice was deficient in that it failed to provide notice 
to the veteran of the fourth Pelegrini II element, notice of 
this element was provided in a June 2004 letter.  These 
letters read as a whole advised the veteran of the all the 
Pelegrini II elements as stated above.  The veteran's claims 
were readjudicated in December 2004 after affording her with 
an opportunity to respond to the June 2004 letter.  Thus the 
Board finds that VA has cured any prejudice to the veteran 
caused by the late timing of the notice of the fourth 
Pelegrini II element as she has been afforded appropriate 
notice and subsequent adjudication.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also notes that the veteran has not been provided 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, given the denial of the veteran's 
claims, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice on these 
elements of her claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  She was told it was her responsibility to 
support the claims with appropriate evidence and has been 
given the regulations applicable to VA's duty to notify and 
assist.  Indeed, the veteran submitted substantial evidence 
in connection with her claims, which indicates she had actual 
knowledge of the need to provide VA with information and 
evidence to support her claims.  Thus the Board finds that 
the purposes behind VA's notice requirement have been 
satisfied, and VA has satisfied its "duty to notify" the 
veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records were obtained by the RO for 
her first period of service, and the veteran herself 
submitted copies of her subsequent reserve and active duty 
service medical records.  Although the RO did not obtain 
these records directly, the veteran has indicated that she 
has submitted all of the records.  Thus the Board finds that 
all the pertinent service medical records are in the claims 
file.  VA outpatient records are in the file for treatment 
from 1978 through 2004.  The veteran did not identify any 
private treatment received for the claimed conditions.  The 
veteran was notified in the rating decision and Statement of 
the Case of what evidence the RO had obtained and considered 
in rendering its decisions.  She has not identified any 
additional evidence that has not been obtained.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examination on her claims in August 2004.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claims. 

II.  Loss of Teeth

The veteran is seeking service connection for the loss of all 
her teeth.  She contends that, although she had radiation to 
her mandible area prior to service, that it was not until 
during service that she began having problems with her teeth 
eventually resulting in removal of all her teeth and 
replacement with full upper and lower dentures in May 2004.  

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150.  Service connection for compensation 
purposes is only warranted where the loss of teeth is due to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling.  38 C.F.R. § 4.150 Note (2006).  Otherwise, 
service connection for dental conditions including treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, may be warranted solely 
for the purpose of establishing entitlement to VA outpatient 
dental services and treatment, if certain criteria are met. 
38 U.S.C. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 
(2006).  The Board notes that the veteran has been found 
eligible for Class III dental services and has received all 
of her dental services at the VA.  Thus, the issue in this 
case is not whether the veteran is entitled to treatment for 
her dental problems, but only whether she is entitled to 
service-connected disability compensation for the loss of her 
teeth.  

In the present case, there is no evidence of any dental 
trauma in service.  Rather the evidence shows that the 
veteran had lymphoblastic lymphoma approximately seven years 
prior to her entry into service, which was treated by 
excision of the affected lymph nodes and radiation to her 
neck and submandibular region.  (See the veteran's service 
medical records.)  The record shows the veteran developed 
xerostomia (dry mouth), and that she had treatment for many 
caries (cavities) and dental abscesses during service.  Post-
service VA treatment records show that the veteran continued 
to receive dental treatment for her multiple dental problems 
(including gingivitis and perititis) until May 2004 when she 
underwent full edentulation followed by full upper and lower 
dentures.  Throughout her treatment records are references to 
her history of radiation treatment to the neck for 
lymphoblastic lymphoma.  It is clear that the treating 
physicians felt this history was significant to her dental 
problems.  

The veteran underwent a VA examination in August 2004.  By 
that time, she had undergone full edentulation followed by 
full upper and lower dentures.  The examiner noted that she 
has reasonably full function with the dentures.  She does, 
however, continue to have xerostomia to some degree even 
though she is on medication that does help.  In providing an 
opinion as to whether the radiation therapy the veteran had 
prior to service played a role in her current dental 
condition, the examiner said that it absolutely does and 
that, without the radiation treatments, she would have 
probably had been fully dentate.  In the examiner's opinion, 
the veteran's loss of teeth was due to the radiation 
treatments, meaning xerostomia and dental caries leading to 
the extraction of her teeth.  

The veteran stated in her Notice of Disagreement that she had 
osteoradionecrosis in the lower mandible.  The VA examiner 
was requested to render an opinion.  The examiner stated that 
the veteran did not have true osteoradionecrosis in the sense 
of exposed bone or breakdown of bone secondary to radiation.  
Rather she had radiation xerostomia or a lack of saliva, 
which led to radiation caries, which finally led to her 
edentulation and having full dentures.  

Thus the Board finds that the preponderance of the evidence 
is against the veteran's claim for service-connected 
compensation for loss of teeth.  First, she has not shown 
that she suffered any dental trauma in service.  Rather the 
record clearly shows that all of her dental problems are due 
to the radiation therapy she had prior to service for 
lymphoblastic lymphoma.  Second, the veteran did not have 
loss of bone due to disease such as osteomyelitis or 
osteoradionecrosis resulting in her loss of teeth.  The VA 
examiner stated that the veteran did not have true 
osteoradionecrosis and that the loss of teeth was due to 
radiation xerostomia and caries.  Furthermore, there is no 
diagnosis of osteoradionecrosis seen in the treatment 
records.

Thus the veteran is not entitled to service connection for 
compensation purposes for the loss of her teeth.  Service 
connection for compensation purposes for the veteran's loss 
of teeth not being warranted, her claim must be denied.  

III.  TMJ Syndrome

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran claims she has had TMJ syndrome since service 
that is manifested by pain, clicking and locking of the jaw.  
The Board finds, however, that the evidence does not support 
her claim.

In order to be entitled to service connection, there must 
first be a disability shown by medical evidence in the 
record.  The Board finds, however, that the preponderance of 
the evidence is against finding that the veteran currently 
has TMJ syndrome because there is no evidence of a diagnosis 
of such condition.

In 35 years of treatment records, there are only two 
references to TMJ seen.  The first reference is seen in a VA 
dental treatment note from August 1978, which notes crepitus 
in both TMJ with a month history of pain.  However, there is 
no diagnosis of TMJ syndrome indicated.  This treatment was 
post-service as the veteran was discharged from active duty 
in April 1978.  The service medical records for the veteran's 
active duty from June 1970 to April 1978 do not show any 
complaints of or treatment for TMJ syndrome or symptoms 
thereof.  

The second reference seen in the treatment evidence is in the 
veteran's service medical records from her second period of 
active duty in 1991.  A February 1991 dental treatment note 
indicates the veteran was seen for an annual dental exam.  In 
the recommendations section, "TMJ" is listed along with 
other recommendations such as "6 month f/u exam" and "Rx 
for NaFl."  The history and exam note do not indicate any 
reported history of  TMJ syndrome or any findings of current 
symptoms of TMJ syndrome.  Thus the reference to "TMJ" in 
the recommendations section of the treatment note is 
insufficient to establish a diagnosis of TMJ syndrome.  

There are no other references to TMJ in any of the treatment 
records in the claims file.  The veteran underwent a VA 
examination in August 2004.  No history of TMJ syndrome 
appears to have been reported by the veteran.  On 
examination, it was noted that the veteran has a noticeable 
temporomandibular joint deviation on opening.  There appeared 
to be constriction of some of the muscles on the left side, 
which was considered to be secondary to the radiation 
treatment the veteran had many years prior to her initial 
entry into service in June 1970.  The examiner noted that the 
constricted muscles could allow for constriction of the left 
joint muscles and allow for the deviation to the left.  The 
inner incisal range was about 23 mm upon opening.  The 
examiner, however, did not provide a diagnosis of TMJ 
syndrome.  Rather the examiner clearly stated that the 
veteran merely had constriction of the muscles on the left 
side that were the cause of the deviated and limited opening 
of her jaw.  

Thus the Board finds that the preponderance of the evidence 
is against finding that the veteran has TMJ syndrome and thus 
service connection is not warranted.  The preponderance of 
the evidence being against the veteran's claim, the benefit 
of the doubt doctrine is not applicable.  Consequently, the 
veteran's appeal must be denied.


ORDER

Entitlement to service connection for compensation purposes 
for loss of teeth is denied.

Entitlement to service connection for temporomandibular joint 
(TMJ) syndrome is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


